Citation Nr: 0335752	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-06 957A	)	DATE
	)
	)


THE ISSUE

Whether the July 31, 1984 Board of Veterans' Appeals decision 
which denied the veteran's claims for service connection for 
bilateral hearing loss and tinnitus should be revised or 
reversed due to clear and unmistakable error.

(The issues of entitlement to an effective date earlier than 
March 3, 2000 for the grant of service connection for 
bilateral hearing loss and the grant of service connection 
for tinnitus shall be the subject of a separate decision of 
the Board of Veterans' Appeals.)

REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel





INTRODUCTION

The veteran served on active duty from March 1951 to December 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) pursuant to a motion received from the veteran's 
service representative seeking a revision of a July 31, 1984 
decision by the Board on the grounds of clear and 
unmistakable error (CUE).  The July 1984 Board decision 
affirmed a decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma which denied 
service connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  In a decision dated July 31, 1984, the Board affirmed the 
RO's denial of the veteran's claims for service connection 
for bilateral hearing loss and tinnitus on the basis that 
there was no evidence showing these disorders in service or 
for many years thereafter.

2.  The facts as they were known at the time of the Board's 
decision of July 31, 1984 were correct and it has not been 
shown otherwise.

3.  The statutory and regulatory provisions in effect at the 
time of the Board's decision of July 31, 1984 were correctly 
applied and it has not been shown otherwise.


CONCLUSION OF LAW

The decision of July 31, 1984 wherein the Board affirmed the 
RO's denial of service connection for bilateral hearing loss 
and tinnitus did not contain CUE.  38 U.S.C.A. § 5109A, 7104, 
7111 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 
20.1400, 20.1403 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On July 31, 1984, the Board issued a decision in which it 
affirmed the RO's denial of the moving party's claims for 
service connection for bilateral hearing loss and tinnitus.  
In April 2002, the moving party raised the issue of CUE in 
the Board's July 1984 decision, as noted above.  

The veteran essentially contends that the Board decision of 
July 1984 which denied service connection for bilateral 
hearing loss and tinnitus was founded on CUE, and that but 
for that error, he would have been entitled to service 
connection and VA compensation since that time.  The veteran 
has specifically contended that the Board erred in denying 
service connection for bilateral hearing loss and tinnitus on 
the basis that the Board failed to consider the facts and 
circumstances of his service, to include the fact that he 
"sustained the injury to my hearing in a combat situation 
firing artillery."  He maintains that "the circumstances 
surrounding my hearing injury are likely to have caused it 
and therefore evidence of record or treatment in service 
medical facilities is not required and any doubt should be 
resolved in my favor."  He maintains that if the Board had 
correctly concluded that he was a combat veteran, the claimed 
inservice noise exposure would have been accepted by the 
Board under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) as 
being consistent with the circumstances, conditions, or 
hardships of such service, despite the lack of documentation, 
and service connection would therefore have been granted.

As a preliminary matter, the Board notes that prior to the 
moving party's motion, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, was 
enacted.  VA issued regulations to implement the VCAA in 
August 2001.  66 Fed. Reg. 45,620 (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  

In Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA was not applicable to motions 
alleging CUE in decisions of the Board.  Accordingly, the 
Board finds that the VCAA is not applicable to this motion as 
a matter of law.   

Under 38 U.S.C.A. § 7111, the Board has, for the first time, 
been granted the authority to revise a prior decision of the 
Board on the grounds of CUE.  A claim requesting review under 
the new statute may be filed at any time after the underlying 
decision is made.  Pursuant to a recently issued opinion of 
the VA General Counsel, VAOPGCPREC 1-98, the Board's new 
authority applies to any claim pending on or filed after the 
date of enactment of the statute, November 21, 1997.  See 
38 C.F.R. § 20.1400 (2003). 

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  For a Board 
decision issued on or after July 21, 1992, the record to be 
reviewed includes relevant documents possessed by VA not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b).  To warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c) (2003).  
Examples of situations that are not CUE are: (1) Changed 
diagnosis.  A new medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision.  (2) Duty 
to assist.  The Secretary's failure to fulfill the duty to 
assist.  
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(2003).  CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e) (2003).

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is a kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Board's analysis must therefore turn to the issues of 
whether the Board considered the correct facts, as they were 
known at the time, relating to the veteran's hearing loss and 
tinnitus, and, in doing so, whether its conclusion that 
service connection was not warranted for these two disorders 
was based on the correct legal standard.

The evidence considered by the Board at the time of its 
decision in July 1984 consisted of the following items:  the 
veteran's service medical records; treatment records from Dr. 
J. Gallagher dated in March 1954; the report of a VA 
examination conducted in June 1959; a statement and 
audiometric testing results from Dr. J. Leonard dated in 
December 1982; VA outpatient treatment notes dated from 
January 1983 to March 1984; the transcript of a hearing held 
before an RO rating board in March 1983; a discharge summary 
from the Oklahoma Veterans Center reflecting hospitalization 
in May 1983; the transcript of a second hearing held before 
an RO rating board in September 1983; several photographs 
submitted by the veteran in September 1983; the report of a 
VA dermatology examination conducted in October 1983; the 
report of a private dermatological examination conducted by 
Dr. C. Wiley in December 1983; the transcript of a hearing 
held before Board Members at the Washington, DC Board office 
in June 1984; and numerous statements from the veteran 
submitted to VA.  The Board reviewed each piece of evidence, 
set out the evidence contained in these records which was 
relevant to the issues at hand, and buttressed its final 
conclusions with specific findings from this evidence 
regarding the veteran's audiological problems.  The Board 
noted that while the evidence showed current diagnoses of 
hearing loss and tinnitus, "such evidence does not establish 
the existence of a disorder during service."  

The Board acknowledges that the evidence included a December 
1982 opinion from Dr. Leonard that "It is my opinion that 
[the veteran] most likely experienced hearing loss due to the 
loud noise exposure likely related to his military service 
and the history he gives."  It appears that the Board, like 
the RO, discounted this opinion based on the fact that it 
relied heavily on the veteran's own reported history, rather 
than a review of the objective medical evidence of record.  
In any case, as noted above, any disagreement as to how the 
Board weighed this opinion constitutes a "disagreement as to 
how the facts were weighed or evaluated," which, under 38 
C.F.R. § 20.1403(d)(3), is specifically listed as an example 
of situation which does not constitute CUE.  As such, the 
Board concludes that the facts as they were known at the time 
of the Board's decision of July 31, 1984 were correct and it 
has not been shown otherwise.

In addition, the Board concludes that the correct legal 
standard was used by the Board in July 1984 in determining 
that the veteran was not entitled to service connection for 
bilateral hearing loss and tinnitus.  The pertinent legal 
criteria in effect at the time of the Board's July 1984 
decision regarding service connection were virtually 
identical to those that exist currently.  The Board cited to, 
and applied, 38 U.S.C. §  310 (1984) (now codified at 38 
U.S.C.A. § 1110 (West 2002)), which stated, in relevant part, 
that compensation could be paid for disability resulting from 
personal injury or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in the active military, 
naval, or air service, during a period of war, for a veteran 
who was discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
or disease was incurred, or preexisting injury or disease was 
aggravated.  The Board cited to and considered these 
provisions, then concluded that, based on the lack of 
evidence that the veteran had been diagnosed with either 
hearing loss or tinnitus in service, did not complain of 
hearing loss at the time of medical treatment in 1954, was 
not found to be suffering from hearing loss at the time of a 
thorough VA examination in June 1959, and was not diagnosed 
as suffering from hearing loss or tinnitus for many decades 
thereafter, the veteran had not contracted an injury or 
disease in the line of duty, and that service connection was 
not warranted for these disabilities.

In addition, the Board cited to and considered 38 C.F.R. 
§ 3.303 (1984), the relevant section of which was worded 
identically to the present 38 C.F.R. § 3.303 (2003).  This 
section stated that "Service connection connotes many 
factors but basically it means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions."  38 
C.F.R. § 3.303(a) (1984).  As no hearing loss or tinnitus 
disorder was shown to have been incurred in service or to 
have preexisted service and have been aggravated therein, the 
Board determined that service connection was not warranted.  
The Board thus correctly applied this regulation in its July 
1984 determination that hearing loss and tinnitus were not 
incurred in service.

Also, the Board also cited to and considered 38 C.F.R. 
§ 3.307, which, like the current 38 C.F.R. § 3.307, when read 
in conjunction with 38 C.F.R. § 3.309, allowed for 
presumptive service connection for sensorineural hearing loss 
and other organic diseases of the nervous system where a 
veteran served for ninety (90) days or more during a period 
of war and sensorineural hearing loss became manifest to a 
degree of 10 percent or more within one year of discharge.  
38 C.F.R. § 3.307 (1984).  However, the Board found that 
there was no competent evidence that the veteran's hearing 
loss was manifest to a degree of 10 percent or more during 
the year following his discharge in December 1952, or indeed 
for many decades thereafter, and thus determined that this 
provision did not serve to establish service connection.  

Finally, the Board observes that, despite the veteran's 
claims to the contrary, the Board did consider the veteran's 
claims regarding combat service, and did consider the 
application of the doctrine of reasonable doubt.  The Board 
specifically stated that "The Board has taken into account 
the veteran's description and allegations of combat, but 
concludes that evidence has not been presented which would 
provide a sufficient basis for allowing service connection 
for the disabilities at issue.  The evidence does not give 
rise to a reasonable doubt."  Therefore, the Board now 
concludes that the statutory and regulatory provisions in 
effect at the time of the Board decision of July 31, 1984 
were correctly applied and it has not been shown otherwise.

Therefore, the Board finds that the criteria for finding that 
CUE existed in the prior final Board decision dated July 31, 
1984 have not been met, and the moving party's motion must be 
denied.

As a final note, the Board observes that the veteran's claims 
for service connection for hearing loss and tinnitus were 
subsequently granted by the RO in a rating decision dated in 
July 2001, based specifically upon the application of Hensley 
v. Brown, 5 Vet. App. 155, 159 (1993).  This precedential 
case held that the absence of inservice evidence of hearing 
loss disability was not fatal to a claim for service 
connection for hearing loss.  The Court determined that 
evidence of a current hearing loss disability and a medically 
sound basis for attributing such disability to service could 
serve as a basis for a grant of service connection for 
hearing loss.  See also Leford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  The Board notes that Hensley was decided on May 
18, 1993, and is therefore an interpretation of the law 
governing service connection for hearing loss that did not 
exist at the time of the Board decision in July 1984.  As 
noted earlier, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).  Consequently, since Hensley did not exist at 
the time of the July 1984 Board decision and the Board 
correctly applied the law as it existed prior to the holding 
of that case, it cannot serve as the basis for CUE.   


ORDER

The motion for revision of the July 31, 1984 Board decision 
on the grounds of CUE is denied.




                       
____________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



